Title: From George Washington to David Forman, 16 October 1781
From: Washington, George
To: Forman, David


                  Dear Sir
                     
                     Head Quarters before York 16th Octo. 1781
                  
                  I am much obliged by the Receipt of your Favor of the 2d instt which I received last Evening—I most sincerely thank you for the Care & Attention with which you keep me informed of the Motions of the Enemy at N. York.
                  There can be no Doubt, but that Sir Hry Clinton will Attempt everything which he may think practicable, for the Relief of Lord Cornwallis—I cannot however imagine, that a Sufficient Fleet can be collected to make any Impression upon the Count De Grasse, who still preserves his Station in the Chesapeak Bay—& will I presume continue that Position—No Landg, that I know of, can be made for their Troops—near eno’ to make a speedy Dversion in Favor of his Lordship, unless they can enter the Bay.
                  The Army under my Comand—left Williamsburg on the 28th of Sepr—& without opposition took our Ground in face of the Enemy—in two Days they retired from their Exteriour Works, to their Line of Defence near the Town—The 6th of Octo. our Trenches were opened within 600 Yards—without Discovery of Loss—Our Batteries were erected as soon as possible & opened a very effectual Fire upon the Enemy’s Works—untill the 11th on the Evening of which Day we Opened our second Parallel within less than 400 Yards with equal Facility as the first—the Enemy hitherto makg small & very ineffectual Fire—the 12th 13th & 14 were employed in compleatg our Trenches & constructg Batteries—On the Evening of the 14th two very successful Attempts were made upon two Redoubts of the Enemy—which were imediately carried with great Bravery & Spirit by the Troops who made the Assault—in these Redoubts which are near advanced upon the Enemy’s Left Flank, & will prove very important in our Approaches—we made 73 Prisoners—including 6 Officers—we found also two Royals some Hand Granades &c.
                  Last Evening the Enemy—for the first Time—made a small & very precipitate Sortie upon our Workg Party—did little Damage—& were obliged to retire with some Loss.
                  I beg you will still continue to keep me informed of every important Movement of the Enemy at N. York, which will be received with much Gratitude. With great Regard & Esteem I am &c.
                  
                     G.W.
                  
               